                    Case 2:19-cv-00306-RFB-VCF Document 37 Filed 01/06/21 Page 1 of 1
2AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                                                                District of                                          Nevada


                       Rudy Rivera                                           CONSENT ORDER GRANTING
                                              Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                             V.
               United States of America                                      CASE NUMBER:                 2:19-cv-306 -RFB-VCF
                                            Defendant (s),

           Notice is hereby given that, subject to approval by the court,             Rudy Rivera                                           substitutes
                                                                                                          (Party (s) Name)

Mitchell S. Bisson, Esq.                                                     , State Bar No.        11920                       as counsel of record in
                            (Name of New Attorney)

place of       Matthew Q. Callister, Esq. and Mitchell S. Bisson, Esq. of the Callister Law Group                                                         .
                                                          (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                  Law Offices of Mitchell S. Bisson

           Address:                    911 N. Buffalo Dr., Ste. 201

           Telephone:                  (702) 602-4990                                Facsimile (702) 825-8225
           E-Mail (Optional):          MBisson@BissonLegal.com


I consent to the above substitution.
                               12/28/2020                                                 /s/ Rudy Rivera
Date:
                                                                                                               (Signature of Party (s))

I consent to being substituted.                                                           /s/ Mitchell S. Bisson

                               12/28/2020                                                  /s/ Matthew Callister
Date:
                                                                                                       (Signature of Former Attorney (s))

I consent to the above substitution.
Date:                          12/28/2020                                                   /s/ Mitchell S. Bisson, Esq.
                                                                                                            (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.
                     1-6-2021
Date:
                                                                                                U.S. Magistrate Judge Cam Ferenbach

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
